 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (“Agreement”) dated as of January 19, 2010 (the
“Execution Date”), but effective as of December 1, 2009, is by and between RCWI,
L.P., a Texas limited partnership (“Seller”), and REEF OIL & GAS INCOME AND
DEVELOPMENT FUND III, L.P., a Texas limited partnership (“Buyer”).
 
WHEREAS, Seller acquired certain assets from Azalea Properties, Ltd. (“Azalea
Assets”) on January 19, 2010,
 
WHEREAS, Seller acquired the Azalea Assets under the terms of (1) a Purchase and
Sale Agreement, dated December 18, 2009, but effective December 1, 2009, (2) a
Side Letter Agreement, dated January 19, 2010, regarding “Post Closing
Properties/Title Defect Notice”, (3) a Side Letter Agreement, dated January 19,
2010, regarding “Third Party Consents”, (4) a Side Letter Agreement, dated
January 19, 2010, regarding “Post Closing PUDs” and (5) numerous assignments of
interest from Azalea Properties, Ltd. (Items (2), (3) and (4) shall hereinafter
be referred to as the “Letter Agreements”),
 
WHEREAS, Seller wishes to sell 61% of its right, title and interest in and to
the Azalea Assets to Buyer,
 
WHEREAS, Buyer wishes to buy 61% of Seller’s right, title and interest in and to
the Azalea Assets,
 
NOW THEREFORE, in consideration of the mutual promises contained herein, the
benefits to be derived by each party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Buyer and Seller agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE
 
1.01           Purchase and Sale.  Seller agrees to sell and convey and Buyer
agrees to purchase and pay for the Interests subject to the terms and conditions
of this Agreement.
 
1.02           Interests.  All of the following shall be referred to as the
“Interests”:
 
(a)           61% of Assignor’s right, title and interest in and to the
properties listed on Exhibit A (the “Properties”).
 
(b)           61% of Seller’s right, title and interest in and to the entire
estates created by the leases, licenses, permits and other agreements applicable
to, or pertinent to, the ownership and operation of the Properties (the
“Leases”) insofar as the Leases cover and relate to the lands described in the
Leases (the “Lands”), together with (i) all rights, privileges, benefits and
powers conferred upon the holder of the Leases with respect to the use and
occupation of the surface of the Lands that may be necessary, convenient or
incidental to the possession and enjoyment of the Leases, (ii) all rights in
respect of any pooled or unitized acreage located in whole or in part
 
1

--------------------------------------------------------------------------------


  
within the Lands by virtue of the Leases, including rights to production from
the pool or unit allocated to any Lease being a part thereof, regardless of
whether such production is from the Lands, (iii) all rights, options, titles and
interests of Seller granting Seller the right to obtain, or otherwise earn
interests within the Lands no matter how earned, and (iv) all tenements,
hereditaments and appurtenances belonging to any of the foregoing;
  
(c)           61% of Seller’s right, title and interest in and to all of the oil
and gas wells, saltwater disposal and water wells and injection wells (whether
or not currently producing) (the “Wells”) associated with or located on the
Properties, all pipelines, flowlines, plants, gathering and processing systems,
platforms, buildings, compressors, meters, tanks, machinery, tools, pulling
machines, utility lines, and all of the personal property, equipment, fixtures
and improvements now or as of the Effective Time (as defined in Section 1.03
below) in or on the Lands, appurtenant thereto or used in connection therewith
or with the production, treatment, sale or disposal of hydrocarbons or water
produced therefrom or attributable thereto and all other appurtenances thereunto
belonging, whether or not located on the Leases;
 
(d)           61% of Seller’s right, title and interest in and to the contracts
and contractual rights, obligations and interest, including all farmout
agreements, farmin agreements, drilling contracts, operating agreements, sales
contracts, saltwater disposal agreements, division orders and transfer orders
and other contracts or agreements covering or affecting any or all of the
Properties (the “Contracts”).  ;
 
(e)           61% of Seller’s right, title and interest in and to the easements,
licenses, authorizations, permits and similar rights and interests applicable
to, or pertinent to, the ownership and operation of the Properties;
 
(f)           61% of Seller’s right, title and interest in and to all
inventories, oil, gas and production in tanks, in storage below the pipeline
connection in tanks or upstream of the sales meter (“line fill”) and inventory
attributable to the Properties;
 
(g)           61% of Seller’s right, title and interest in and to all other
right and interests in, to or under or derived from the Interests, even though
same may be improperly described or omitted from the exhibits;
 
(h)           61% of Seller’s right, title and interest in and to the rights and
obligations set forth in the Letter Agreements and
 
(i)           Copies of all original files, records, documentation and data in
Seller’s possession relating to (or evidencing) Seller’s ownership or rights in
the Leases Fee Interests, Lands and Wells, production, rights-of-way or other
rights and interests described herein, including but not limited to lease files,
land files, well files, accounting files, production sales agreements files,
division and transfer order files, written contracts, title opinions and
abstracts, legal records, governmental filings, geological data, seismic data,
information and analysis, production reports, production logs, core sample
reports and maps as such data is assembled in the normal course of business but
exclusive of (A) any such records, data or information where the transfer of
same is prohibited by third party agreements or applicable law, as to which
Seller is unable to secure a waiver, or (B) the work product of Seller’s legal
counsel, excluding title opinions.
 
2

--------------------------------------------------------------------------------


 
1.03           Effective Time.  The purchase and sale of the Interests shall be
effective for all purposes as of December 1, 2009 at 7:00 a.m., local time at
the location of the Interests (the “Effective Time”).
 
ARTICLE II
 
PURCHASE PRICE
 
2.01           Purchase Price.  The purchase price for the Interests shall be
Thirteen Million One Hundred Eighty Two Thousand One Hundred Seventy One Dollars
($13,182,171.00) (the “Purchase Price”), which shall be adjusted as set forth in
Section 2.02 below.
 
2.02           Adjustments to Purchase Price.  The Purchase Price to be paid at
Closing shall be minus the Earnest Money and further adjusted as follows and the
resulting amount shall be referred to as the “Adjusted Purchase Price”:
 
(a)           The Purchase Price shall be adjusted upward for any cash
expenditures actually made by Seller relating to the Interests from the
Effective Time to the Closing Date;
 
(b)           The Purchase Price shall be adjusted downward for any cash
actually received by Seller relating to the Interests from the Effective Time to
the Closing Date.
 
(c)           The Purchase Price shall be adjusted in accordance with the terms
of the Letter Agreements.
 
(d)           Seller and Buyer agree that no adjustments other than those set
forth from (a) to (c) above shall be made to the Purchase Price.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.01           Representations and Warranties of Seller.  Seller represents and
warrants to Buyer as follows:
 
(a)           Seller is a Texas limited partnership duly organized, validly
existing and in good standing under the laws of its state of organization.
 
(b)           Seller has the requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement, to sell the
Interests on the terms described in this Agreement and to perform its
obligations under this Agreement.  The consummation of the transactions
contemplated by this Agreement will not violate, nor be in conflict with, (i)
any provision of Seller’s governing documents, (ii) any agreement or instrument
to which Seller is a
 
3

--------------------------------------------------------------------------------


 
party or is bound, except those as to which consents have been or will be
obtained prior to the Closing, or (iii) any judgment, decree, order, statute,
rule or regulation applicable to Seller.
  
(c)           The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of Seller.
 
(d)           This Agreement has been duly executed and delivered on behalf of
Seller, and at the Closing all documents and instruments required hereunder to
be executed and delivered by Seller shall have been duly executed and
delivered.  This Agreement does, and such documents and instruments shall,
constitute legal and valid obligations of Seller enforceable against it in
accordance with its and their respective terms.
 
(e)           The Contracts and the Leases are in full force and effect and have
not been modified or amended in any material respect, and Seller is not in
default thereunder.
 
(f)           No claim, demand, filing, hearing, notice of violation,
proceeding, notice or demand letter, investigation, administrative proceeding,
civil, criminal or other action, suit or other legal proceeding is pending or,
to the best of Seller’s knowledge, threatened against Seller or any third party
which operates an Interest relating to, resulting from or affecting the
ownership or operation of the Interests.  No notice from any governmental
authority or any other person (including employees) has been received by Seller
or, to the best of Seller’s knowledge, any third party which operates any
Interest as to any claim, demand, filing, hearing, notice of violation,
proceeding, notice or demand letter, relating to, resulting from or affecting
the ownership or operation of the Interests, claiming any violation of any law,
statute, rule, regulation, ordinance, order, decision or decree of any
governmental authority (including, without limitation, any such law, rule,
regulation, ordinance, order, decision or decree concerning the conservation of
natural resources) or claiming any breach of contract or agreement with any
third party.
 
(g)           Seller does not operate and has not operated any of the Interests.
 
(h)           All royalties, rentals, and other payments due pursuant to or with
respect to the Interests, which are payable by Seller have been properly and
timely paid, and to the knowledge of Seller, if payable by third parties, have
been properly and timely paid.  There are no royalty suspense accounts
maintained by Seller with respect to the Interests.  Neither Seller, nor, to the
knowledge of Seller, any other party is in default under any Lease as of the
Execution Date, and to which Seller is a party, and the Leases are valid and
subsisting oil and gas leases and are currently in full force and effect.
 
(i)           Seller has obtained and is in compliance with all licenses,
permits, contracts, easements and agreements relating to the Interests that are
required to be obtained by Seller.  To the knowledge of Seller, each third party
operator of the Interests has obtained and is in compliance with all licenses,
permits, contracts, easements and agreements relating to the Interests that are
required to be obtained by it.  To the knowledge of Seller, all such licenses,
permits, contracts, easements and agreements are in full force and effect; and
no violations exist under such licenses, permits, contracts and
agreements.  Seller is in compliance with all laws, rules and regulations of
federal, state or local entities, which have jurisdiction over Seller, or the
 
4

--------------------------------------------------------------------------------


 
Interests to be sold hereunder, including but not limited to all environmental
regulations and laws.  Seller has been and is in material compliance, and to the
knowledge of Seller, each third party operator of the Interests is in material
compliance, under all environmental laws.
  
(j)           To the knowledge of Seller, there are no gas imbalances that exist
with respect to the Interests.
 
(k)           There are no Wells included in the Interests that (i) Seller, or,
to the knowledge of Seller, a third party operator, is obligated by law or
contract to currently plug and abandon, or (ii) are subject to exceptions to a
requirement to plug and abandon issued by a governmental authority.  Seller has
not installed any underground storage tanks or constructed any unlined
production pits in, on or underlying any of the Interests, and to the knowledge
of Seller, no underground storage tanks or unlined production pits have been
installed or constructed by anyone else in, on or underlying any of the
Interests.
 
(l)           All property, ad valorem, production, severance and other taxes of
a similar nature that are due have been timely paid or are being contested in
good faith.  There are no extensions or waivers of any statute of limitations
with respect to such taxes or tax liens burdening the Interests except for liens
for current taxes not yet due and payable.
 
(m)           Seller is not a “foreign person” within the meaning of §1445 of
the Internal Revenue Code of 1986, as amended.
 
(n)           There are no bankruptcy or receivership proceedings pending
against, being contemplated by, or threatened against Seller.
 
(o)           Seller is an experienced and knowledgeable investor in the oil and
gas business.  Seller has been advised by and has relied solely on its own
expertise and legal, tax, reservoir engineering, environmental and other
professional counsel concerning this transaction, the Interests and value
thereof.
 
(p)           Seller is not obligated by virtue of a hedging contract to deliver
hydrocarbons produced from the Wells at any time after the Closing Date without
then or thereafter receiving full payment therefor.
 
3.02           Representations and Warranties of Buyer.  Buyer represents and
warrants to Seller as follows:
 
(a)           Buyer is a Texas limited partnership and is duly organized,
validly existing and in good standing under the laws of its state of
organization.
 
(b)           Buyer has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement, to purchase the
Interests on the terms described in this Agreement and to perform its other
obligations under this Agreement.  The consummation of the transactions
contemplated by this Agreement will not violate, nor be in conflict with, any
provision of Buyer’s governing documents, or any agreement or instrument to
which Buyer is a party or is bound, or any judgment, decree, order, statute,
rule or regulation applicable to Buyer.
 
5

--------------------------------------------------------------------------------


 
(c)           The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of Buyer.
 
(d)           This Agreement has been duly executed and delivered on behalf of
Buyer, and at the Closing all documents and instruments required hereunder to be
executed and delivered by Buyer shall have been duly executed and
delivered.  This Agreement does, and such documents and instruments shall,
constitute legal and valid obligations of Buyer enforceable against it in
accordance with its and their respective terms.
 
(e)           Prior to executing this Agreement, Buyer has been afforded an
opportunity to (i) examine the Interests and such materials as it has requested
to be provided to it by Seller, and (ii) discuss with representatives of Seller
such materials and the nature and operation of the Interests.  In entering into
this Agreement, Buyer has relied solely on the express representations and
covenants of Seller in this Agreement, its independent investigation of, and
judgment with respect to, the Interests and the advice of its own legal, tax,
economic, environmental, engineering, geological and geophysical advisors and
not on any comments or statements of any representatives of, or consultants or
advisors engaged by, Seller or its representatives.
 
(f)           Prior to the Closing, Buyer will use its commercially reasonable
efforts to satisfy all bonding requirements of all state and federal
governmental authorities so that Buyer is qualified to own the Interests.  The
consummation of the transactions contemplated hereby will not cause Buyer to be
disqualified as an owner of state or federal oil, gas and mineral leases, or to
exceed any acreage limitation imposed by any law, statute, rule or regulation.
 
(g)           Buyer is an experienced and knowledgeable investor and operator in
the oil and gas business.  
 
(h)           Buyer has arranged to have available by the Closing Date
sufficient funds to enable the payment to Seller by wire transfer the Adjusted
Purchase Price in accordance with Section 7.04 hereof and to otherwise perform
Buyer’s obligations under this Agreement.
 
ARTICLE IV
 
 
[INTENTIONALLY LEFT BLANK]
 
 
ARTICLE V
 
PLUGGING AND ABANDONMENT/ DISCLAIMER OF WARRANTIES
 
5.01           Plugging and Abandonment.  Upon Closing, Buyer shall assume all
of Seller’s plugging, replugging, abandonment, removal, disposal and restoration
obligations associated with the Interests acquired hereunder.  Such obligations
being assumed shall include, but not be limited to, all necessary and proper
plugging and abandonment and/or removal and disposal of all of the Wells,
whether pre-existing or drilled by Seller, and all structures, personal property
and equipment located on or associated with the Leases, the necessary and proper
capping and
 
6

--------------------------------------------------------------------------------


 
burying of all associated flow lines, and any necessary disposal of naturally
occurring radioactive material (NORM) or asbestos.  All plugging, replugging,
abandonment, removal, disposal and restoration operations shall be in compliance
with applicable laws and regulations and conducted in a good and workmanlike
manner.
  
5.02           Disclaimer of Warranties.  THE EXPRESS REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT (OR IN THE ASSIGNMENT TO BE
EXECUTED PURSUANT TO THIS AGREEMENT) ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, AND
SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND
WARRANTIES.  SUBJECT TO THE FOREGOING, THE INTERESTS SHALL BE CONVEYED PURSUANT
HERETO WITHOUT ANY WARRANTY OR REPRESENTATION, WHETHER EXPRESS, IMPLIED,
STATUTORY, OR OTHERWISE RELATING TO THE CONDITION, QUANTITY, QUALITY, FITNESS
FOR A PARTICULAR PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS, OR
MERCHANTABILITY OF ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE, AND WITHOUT ANY
OTHER EXPRESS, IMPLIED, STATUTORY, OR OTHER WARRANTY OR REPRESENTATION
WHATSOEVER.  BUYER SHALL, EXCEPT AS PROVIDED OTHERWISE HEREIN, ACCEPT ALL OF THE
SAME “AS IS, WHERE IS”.  WITHOUT LIMITATION OF THE FOREGOING, EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, AS TO THE ACCURACY OR
COMPLETENESS OF ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION, OR
MATERIALS NOW HERETOFORE, OR HEREAFTER FURNISHED OR MADE AVAILABLE TO BUYER IN
CONNECTION WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, PRICING
ASSUMPTIONS OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE
TO THE INTERESTS OR THE ABILITY OR POTENTIAL OF THE INTERESTS TO PRODUCE
HYDROCARBONS OR THE ENVIRONMENTAL CONDITION OF THE INTERESTS OR ANY OTHER
MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY SELLER, OR BY SELLER’S AGENTS
OR REPRESENTATIVES.  EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT,
ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS, INFORMATION, AND OTHER
MATERIALS (WRITTEN OR ORAL) FURNISHED BY SELLER OR OTHERWISE MADE AVAILABLE OR
DISCLOSED TO BUYER ARE PROVIDED TO BUYER AS A CONVENIENCE AND SHALL NOT CREATE
OR GIVE RISE TO ANY LIABILITY OF OR AGAINST SELLER, AND ANY RELIANCE ON OR USE
OF THE SAME SHALL BE AT BUYER’S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY
LAW.
 
ARTICLE VI
 
CONDITIONS TO CLOSING
 
6.01           Conditions to Obligations of Seller.  The obligations of Seller
to consummate the transactions contemplated by this Agreement are subject to (i)
the satisfaction, or waiver by
 
7

--------------------------------------------------------------------------------


 
Seller, of the condition that all representations and warranties of Buyer
contained in this Agreement shall be true in all material respects (or true in
all respects as to such representations and warranties that are qualified by
materiality) at and as of the Closing as if such representations and warranties
were made at and as of the Closing, (ii) Buyer shall have performed and
satisfied all covenants and agreements required by this Agreement to be
performed and satisfied by Buyer at or prior to the Closing, (iii) there being
no suits, actions or other proceedings pending or threatened to restrain or
prohibit the consummation of the transactions contemplated by this Agreement,
and (iv) neither party having exercised its right to terminate this Agreement
pursuant to Section 9.01.
  
6.02           Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to (i)
the satisfaction, or waiver by Buyer, of the condition that all representations
and warranties of Seller contained in this Agreement shall be true in all
material respects (or true in all respects as to such representations and
warranties that are qualified by materiality) at and as of the Closing as if
such representations and warranties were made at and as of the Closing, (ii)
Seller shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by Seller at or prior to the
Closing, (iii) there being no suits, actions or other proceedings pending or
threatened to restrain or prohibit the consummation of the transactions
contemplated by this Agreement and (iv) neither party having exercised its right
to terminate this Agreement pursuant to Section 9.01.
 
ARTICLE VII
 
CLOSING
 
7.01           Date of Closing.  Subject to the conditions stated in this
Agreement, the consummation of the transactions contemplated by this Agreement
(the “Closing”) shall be held at 10:00 AM on or before January 19, 2010.  Said
date shall be referred to as the “Closing Date”.
 
7.02           Place of Closing.  The Closing shall be held at 1901 North
Central Expressway, Suite 300, Richardson, Texas 75080, or at such other place
as Buyer and Seller may agree upon in writing.
 
7.03           Closing Obligations.  At the Closing the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:
 
(a)           Buyer shall deliver to Seller a cashier’s check or wire transfer
for $13,182,170.00, the Preliminary Amount
 
(b)           Seller shall deliver to Buyer copies of all original land, legal,
accounting, engineering, geological and geophysical records in its possession
relating to the Interests.
 
8

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
OBLIGATIONS AFTER CLOSING
 
8.01 Post-Closing Delivery of Documents.  Within ninety (90) days of Closing,
Seller shall do the following:
 
(a)           Seller shall execute, acknowledge and deliver (in sufficient
counterparts to facilitate recording) the Assignment, Conveyance and Bill of
Sale (“Assignment”) conveying the Leases to Buyer in substantially the form
attached as Exhibit B hereto.  As appropriate, Seller shall also execute,
acknowledge and deliver separate assignments of the Interests on officially
approved forms, in sufficient counterparts, to satisfy applicable statutory and
regulatory requirements.
 
(b)           Buyer shall deliver transfer orders or letters in lieu thereof
directing all purchasers of production to make payment of proceeds attributable
to production from the Interests after the Effective Time to Buyer; and Seller
shall execute and deliver to Buyer Seller’s affidavit of non-foreign status.
 
8.02           Post-Closing Adjustments.  After the Closing, Seller shall make
available to Buyer all accounting records necessary for Seller to prepare, in
accordance with this Agreement, a statement (the “Final Settlement Statement”)
setting forth each adjustment or payment which was not finally determined as of
the Closing or finally determined pursuant to the last sentence of this Section
8.02 and showing the calculation of such adjustments.  As soon as practicable
after receipt of the Final Settlement Statement, Buyer shall deliver to Seller a
written report containing any changes which Buyer proposes be made to the Final
Settlement Statement.  The parties shall undertake to agree with respect to the
amounts due pursuant to such post-closing adjustment no later than ninety (90)
days after the Closing.  If such post-closing adjustment has not been agreed to
within ninety (90) days after the Closing, either party may seek to enforce any
rights it claims hereunder.  The date upon which such agreement is reached or
upon which the Adjusted Purchase Price is established, shall be referred to as
the “Final Settlement Date.”  In the event that (i) the Adjusted Purchase Price
is more than the Preliminary Amount, Buyer shall deliver to Seller or to
Seller’s account the amount of such difference in immediately available funds,
or (ii) the Adjusted Purchase Price is less than the Preliminary Amount, Seller
shall deliver to Buyer or to Buyer’s account the amount of such difference in
immediately available funds.  Payment by Buyer or Seller shall be made within
five (5) days of the Final Settlement Date.  To the extent not accounted for in
the computation of the Adjusted Purchase Price, all uncollected accounts
receivable attributable to the Interests on or after the Effective Time shall be
assigned to Buyer.  Notwithstanding the foregoing, if after the Closing either
party shall receive any payment belonging to the other party, the party
receiving the payment due to the other party shall remit within five (5)
business days the same to such other party.
 
8.03           Sales Taxes and Recording Fees.  Seller will determine, with
Buyer’s assistance, what sales tax, if any, is due in connection with the sale
of the Interests.  Seller and Buyer agree to use commercially reasonable efforts
and cooperate in good faith to exempt the sale, conveyance, assignments and
transfers to be made to Buyer from any sales, use, stamp, real estate transfer,
documentary, registration, recording and other similar taxes (each a “Transfer
 
9

--------------------------------------------------------------------------------


 
Tax”).  If a determination is made that a Transfer Tax applies, Buyer shall be
liable for such tax occasioned by the sale of the Interests.
 
8.04           Indemnification.  After the Closing, Buyer and Seller shall
indemnify each other as follows:
 
(a)           Including any “Environmental Claim” as defined herein, Buyer shall
defend, indemnify and save and hold harmless Seller against any and all costs,
expenses, claims, demands and causes of action of whatsoever kind or character,
including court costs and attorneys’ fees, arising out of any operations
conducted, commitment made or any action taken or omitted with respect to the
Interests, which accrue or relate to times on and after the Closing
Date.  “Environmental Claim” shall mean any claim, demand or cause of action
asserted by any governmental agency or any person, corporation or other entity
for personal injury (including sickness, disease or death), property damage or
damage to the environment resulting from the discharge or release of any
chemical, material or emission into one or more of the environmental media at or
in the vicinity of the Interests.
 
(b)           Excluding any Environmental Claim, Seller shall defend, indemnify
and save and hold harmless Buyer against any and all costs, expenses, claims,
demands and causes of action of whatsoever kind or character, including court
costs and attorneys’ fees, arising out of any operations conducted, commitment
made or any action taken or omitted with respect to the Interests, which accrue
or relate to times prior to the Closing Date.
 
(c)           THE INDEMNIFICATION, RELEASE AND ASSUMPTION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LOSSES, COSTS,
EXPENSES AND DAMAGES IN QUESTION AROSE SOLELY OR IN PART FROM THE ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, BREACH OF DUTY (STATUTORY OR
OTHERWISE), OR OTHER FAULT OF ANY INDEMNIFIED PARTY, PROVIDED THAT NO SUCH
INDEMNIFICATION SHALL BE APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY.  BUYER AND SELLER ACKNOWLEDGE THAT
THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.
 
8.05           Further Assurances.  Seller and Buyer shall execute, acknowledge
and deliver or cause to be executed, acknowledged and delivered such instruments
and take such other action as may be necessary or advisable to carry out their
obligations under this Agreement and under any exhibit, document, certificate or
other instrument delivered pursuant hereto.


8.06           Survival.  The representations, warranties, covenants, agreements
and indemnities contained in this Agreement shall expire on the Closing Date.


10

--------------------------------------------------------------------------------


 
ARTICLE IX


TERMINATION OF AGREEMENT


9.01           Termination.  This Agreement and the transactions contemplated
hereby may be terminated in the following instances:


(a)           By Buyer if any condition set forth in Section 6.02 above shall
not be satisfied on or before the Closing;


(b)           By Seller if any condition set forth in Section 6.01 above shall
not be satisfied on or before the Closing; or


(c)           By the mutual written agreement of Buyer and Seller.


ARTICLE X


MISCELLANEOUS


10.01         Expenses.  Except as otherwise specifically provided in this
Agreement, all fees, costs and expenses incurred by Buyer or Seller in
negotiating this Agreement or in consummating the transactions contemplated by
this Agreement shall be paid by the party incurring the same, including without
limitation, legal and accounting fees, costs and expenses.
Notices


10.02         Notices.  All notices and communications required or permitted
under this Agreement shall be in writing and shall be effective when received by
mail, telecopy or hand delivery as follows:


  
If to Seller:
RCWI, L.P.

1901 North Central Expressway
Suite 300
Richardson, Texas  75080
Attn:  H. Walt Dunagin
Phone: (972) 437 – 6792
Fax:      (972) 994 – 0369



  
If to Buyer:
Reef Oil & Gas Income And Development Fund III, L.P.

1901 North Central Expressway
Suite 300
Richardson, Texas  75080
Attn:  H. Walt Dunagin
Phone: (972) 437 – 6792
Fax:      (972) 994 – 0369


11

--------------------------------------------------------------------------------


 
Either party may, by written notice so delivered to the other, change the
address to which notice shall thereafter be made.


10.03         Amendment.  This Agreement may not be altered or amended, nor any
rights hereunder be waived, except by an instrument in writing executed by the
party or parties to be charged with such amendment or waiver.  No waiver of any
term, provision or condition of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
other term, provision or condition of this Agreement.


10.04         Assignment.  Neither Seller nor Buyer may assign any portion of
its rights or delegate any portion of its duties or obligations under this
Agreement without the prior written consent of the other party, which consent
shall not be unreasonably withheld, delayed or conditioned.


10.05         Announcements.  Seller and Buyer shall consult with each other
with regard to all press releases and other announcements concerning this
Agreement or the transaction contemplated hereby and, except as may be required
by applicable laws or regulations of any governmental agency, neither Buyer nor
Seller shall issue any such press release or make any other announcement without
the prior written consent of the other party.


10.06         Generality of Provisions.  The specificity of any representation,
warranty, covenant, agreement or indemnity included or provided in this
Agreement, or in any exhibit, document, certificate or other instrument
delivered pursuant hereto, shall in no way limit the generality of any other
representation, warranty, covenant, agreement or indemnity included or provided
in this Agreement, or in any exhibit, document, certificate or other instrument
delivered pursuant hereto.


10.07.        Headings.  The headings of the articles and sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.


10.08         Counterparts.  This Agreement may be executed by Buyer and Seller
in any number of counterparts.  Each of the counterparts shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument.


10.09         References.  References made in this Agreement, including use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals, partnerships or corporations.  As used in this
Agreement, “person” shall mean any natural person, corporation, partnership,
trust, estate or other entity.  As used in this Agreement, “affiliate” of a
person shall mean any partnership, joint venture, corporation or other entity in
which such person has an interest or which controls, is controlled by or is
under common control of such person.


10.10         Governing Law.  This Agreement, and the transactions contemplated
hereby, shall be construed in accordance with, and governed by, the laws of the
State of Texas without regard to its conflict of laws principles, and venue
shall be in Dallas County, Texas.


12

--------------------------------------------------------------------------------


 
10.11         Entire Agreement.  This Agreement (including the exhibits hereto)
constitutes the entire understanding between the parties with respect to the
subject matter hereof and supersedes all negotiations, prior discussions and
prior agreements and understandings relating to such subject matter.  No
material representation, warranty, covenant, agreement, promise, inducement or
statement, whether oral or written, has been made by Seller or Buyer and relied
upon by the other that is not set forth in this Agreement or in the instruments
referred to herein, and neither Seller nor Buyer shall be bound by or liable for
any alleged representation, warranty, covenant, agreement, promise, inducement
or statement not so set forth.


10.12         Severability.  If any term or provision of this Agreement shall be
determined to be illegal or unenforceable, all other terms and provisions of
this Agreement shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.


10.13         Parties in Interest.  This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.  Nothing contained in this Agreement, express or
implied, is intended to confer upon any other person or entity any benefits,
rights or remedies.




SIGNATURE PAGE FOLLOWS


13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the first date above written.


 

 
RCWI, L.P.
By:           RCWI, GP, LLC

 
/s/ Michael J. Mauceli                                     
By: Michael J. Mauceli, Manager






REEF OIL & GAS INCOME AND DEVELOPMENT FUND III, L.P.
By:          Reef Oil & Gas Partners, L.P.,
its General Partner


By:          Reef Oil & Gas Partners, GP, LLC,
its General Partner




/s/ Michael J. Mauceli                                    
By: Michael J. Mauceli, Manager

 
14

--------------------------------------------------------------------------------




EXHIBIT A
 
The Properties
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Attached to and part of that certain Purchase and Sale Agreement by and between
RCWI, L.P., Seller, and , Reef Oil & Gas Income and Development Fund III,
L.P.Buyer, dated January 19, 2010.
 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
                           
THUMS LONG BEACH UNIT
WILMINGTON
THUMS LONG BEACH COMPANY
LOS ANGELES
CA
0.186580
0.186580
NONION STRUMA SAND UNIT - 1
IOTA
HEADINGTON OIL COMPANY LIMITED
ACADIA
LA
3.297923
2.665318
CL & F #1 (R4C RC SUA) - 1
BAYOU PENCHANT
CHAPARRAL ENERGY INC
TERREBONNE
LA
6.013680
4.179700
WEST DOLLARHIDE DEVONIAN UNIT
DOLLARHIDE
OXY USA INC.
LEA
NM
4.177660
3.629120
TIGER 495 #1
WASSON
GUNGOLL CARL E EXPLORATION LLC
GAINES
TX
3.000000
2.160000
GRISSOM SEC 2  #2-2
MAVERICK
ZEPHYR OPERATING LLC
WHEELER
TX
8.000000
6.240000
DOBSON SEC 1 #4-1
MAVERICK
ZEPHYR OPERATING LLC
WHEELER
TX
8.000000
6.023625
LSU #2  & SL 5024 #2 (MPT MV RA SU) - 002D
MANCHAC POINT
HILCORP ENERGY CO INC
E BTN RG
LA
4.180760
3.085630
EDEN 1-5H
Colony Wash
CHESAPEAKE OPERATING INC.
HEMPHILL
TX
1.209680
0.946450
DUVAL COUNTY RANCH -J- - MULTI
DEJAY
KARPER OIL & GAS CORPORATION
DUVAL
TX
6.964286
6.093756
WIGINTON 2-5H
ALEDO SOUTHWEST
DUNCAN OIL PROPERTIES, INC.
CUSTER
OK
2.428570
1.821430
ARMSTRONG #20-10
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
7.100000
5.325000
RED HILLS UNIT #2 - 2
LUSK
CIMAREX ENERGY CO
LEA
NM
1.445820
1.244640
MEADOWS 4-01 - 1
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.287500
CENTRAL DRINKARD UNIT
DRINKARD
CHEVRONTEXACO
LEA
NM
0.559240
0.471480
MORRISON #1 - 1
AMROW NORTH
TEXLAND PETROLEUM LP
GAINES
TX
8.104690
6.269830
J B TUBB B LEASE
SAND HILLS
APACHE CORP
CRANE
TX
0.909180
0.795510
JOHNSON 40 1 - 1
SLASH RANCH
FOREST OIL CORPORATION
LOVING
TX
1.609040
1.327700
DOBSON SEC 1 #3-1
MAVERICK
ZEPHYR OPERATING LLC
WHEELER
TX
5.242970
4.089520
MCKNIGHT, MB A&F LEASE
SAND HILLS
BURNETT OIL CO INC
CRANE
TX
2.309010
1.731770
ARMSTRONG #09
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
2.474240
1.856000
HIGGINS TRUST INC - 1
LOVINGTON
PECOS OPERATING COMPANY
LEA
NM
2.348500
1.761980
WILEY GLENNBURN UNIT
WILEY
ENCORE OPERATING, LP
BOTTINEAU
ND
0.638380
0.000000
WEDMAN #1-4
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
5.375000
3.970160
BUCKTHAL #2-25 - 225
BUCKTHAL-HELTON
FOREST OIL CORPORATION
HEMPHILL
TX
2.062500
1.553750
KEYSTONE #1-13 KEYS - 1
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
6.658260
5.343940
CHARLES 1-24 (Skinner)
MUSTANG & YUKON
PREMIER ENERGY LLC
KINGFISHER
OK
4.411760
3.441180
LINDHOLM GAS UNIT 1 - 1
HOSTETTER
CABOT OIL & GAS CORP
MCMULLEN
TX
6.296720
4.729200
HILL P.C. -D- - 8
QUITO
SEABOARD OIL COMPANY
WARD
TX
0.000001
0.511720
MCKNIGHT, MB C LEASE
SAND HILLS
BURNETT OIL CO INC
CRANE
TX
2.309010
1.731770

 
Page 1 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
SMITH #8 - 8
CADDO
O'NEAL DRILLING INC
CARTER
OK
2.500000
1.875000
FRANCES SEC 9 #9-1 - 1
MAVERICK
ZEPHYR OPERATING LLC
ROGER MILLS
OK
5.302180
4.203530
CLARK #1-3 - 1-3
Zephyr-Winter
ZEPHYR OPERATING LLC
BLAINE
OK
2.625000
2.100000
STATE AM LEASE 1, 2, & 3 - 3
CAPRITO
CHEVRONTEXACO
WARD
TX
4.062500
3.385420
HEFLEY 4-2 - 2
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.325000
BREEDLOVE B-DEVONIAN MANY (1-24)
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
ARMSTRONG #05 - 5
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
2.474240
1.837910
JENNINGS A FEDERAL #4 - 4
LUSK
HENDRIX JOHN H CORPORATION
LEA
NM
4.678570
3.906610
BREEDLOVE B-43
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
MCKNIGHT, MB LEASE
SAND HILLS
BURNETT OIL CO INC
CRANE
TX
2.309010
1.876080
WEDMAN #1-3 - 1-3
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
5.375000
3.970160
7502 JV-S R.O.C. #1 U - 1U
R.O.C
BTA OIL PRODUCERS
WARD
TX
3.812270
3.812260
HOOPLE (CLEAR FORK) UNIT W 13 - W 13
HOOPLE
GUNGOLL CARL E EXPLORATION LLC
CROSBY
TX
1.417690
1.085380
FLATHEAD 27-1 - 271
WALKER-CARTER
KEITH F WALKER
CARTER
OK
1.250000
0.923400
RIESLING 1 - 1
VINTAGE
TELLUS OPERATING GROUP LLC
JEFFERSON DAVIS
MS
0.241150
0.184780
COMSTOCK #9-2
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
VARIOUS LEASES
PHYLLIS SONORA
BYRD OPERATING CO
SUTTON
TX
2.276000
1.834650
STRONG FED COM #1-E - 1
WHITE CITY
MURCHISON OIL & GAS INCORPORAT
EDDY
NM
4.904790
4.291690
CLEVELAND 2-84
ZEPHYR-TIMBER CREEK
ZEPHYR OPERATING LLC
HEMPHILL
TX
4.200000
4.987010
WOODS, IMA 1 - 1
KEY (MORROW, UP.)
ZEPHYR OPERATING LLC
Wheeler
TX
2.250000
1.750000
STRONG FED COM #1 - 1
WHITE CITY
MURCHISON OIL & GAS INCORPORAT
EDDY
NM
3.828130
3.349610
SCHLOSSER FRED ESTATE -B- - 13
ROJO CABALLOS
APACHE CORP
PECOS
TX
1.373600
1.071120
MEADOWS 4-02 - 2
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.550000
2.015630
HENSLEY MORRIS SEC 9 #9-1 - 9-1
MAVERICK
CROWN ENERGY COMPANY
ROGER MILLS
OK
5.935330
4.629330
JOHNSON #1 - 1
CHEROKITA TREND
DAVON DRILLING CO
GRANT
OK
7.812500
6.825770
BUCKTHAL #1-25 - 1025
BUCKTHAL-HELTON
FOREST OIL CORPORATION
HEMPHILL
TX
2.062500
1.553750
MEADOWS 4-08 - 8
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.968250
2.337100
MCKNIGHT, MB D-1 - MULTI
SAND HILLS
BURNETT OIL CO INC
CRANE
TX
2.309010
1.912170
TIGER 493 #1
WASSON
GUNGOLL CARL E EXPLORATION LLC
GAINES
TX
3.000000
2.160000
SL 5021 #2; MARG H STRAY RA SUA - 002
MANCHAC POINT
HILCORP ENERGY CO INC
E BTN RG
LA
4.375000
3.046340
POSSUM 9-1
WALKER-POSSUM SHOAL
KEITH F WALKER
MEADE
KS
3.750000
2.812500
COLE TRUST A #1 - 1
NEWARK EAST
ENCANA OIL & GAS (USA) INC.
DENTON
TX
4.156250
2.784690
DERBY 1-4H
COLONY WASH
CHESAPEAKE OPERATING INC.
WASHITA
OK
0.289620
0.217210
UNIVERSITY 18-29 #2, 3, 5, 7
WAR-WINK, S
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.443540
SAYRE RANCH SEC 5 #4-5 - 1
MAVERICK
CROWN ENERGY COMPANY
ROGER MILLS
OK
7.083910
5.314400

 
Page 2 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
ARMSTRONG #04 - 4020
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
3.493380
2.651910
EAST PACHUTA CREEK OIL UN
PACHUTA CREEK EAST
BERGMAN COMPANIES
CLARKE
MS
0.318570
0.262940
STINGER 41-12 #1 - 41-12
BLUE MOUNTAIN
ABRAXAS PETROLEUM CORPORATION
WIBAUX
MT
3.241880
2.588740
MAHOTA #1-26 - 26-1
CHEROKEE
B&W OPERATING LLC
ROGER MILLS
OK
2.500000
1.875000
FOWLER #2 - 003AL
MIDDLEFORK
F W RABALAIS
LINCOLN
LA
1.593750
1.195310
GL GAUDET ET AL 3 - 3
HESTER
KEY ENERGY OF CO INC
ST JAMES
LA
0.727000
0.551240
SEVENTY-SIX RANCH 1 1R
WALKER-CHESTERFIELD
KEITH F WALKER
MEADE
KS
3.750000
2.812500
ALEXANDER #2-2
ZEPHYR-WASHITA CREEK Granite Wash
ZEPHYR OPERATING LLC
HEMPHILL
TX
1.500000
1.218390
WILLIAM TAYLOR 29 #3 H - 1
WALKER-CLEVELAND
KEITH F WALKER
ELLIS
OK
1.234380
0.896140
FERRELL A-14 - 14A
RAMIRENA
MOSBACHER ENERGY COMPANY
LIVE OAK
TX
3.694450
2.828560
LEWIS 2U - 1
RUSTON
DEVON ENERGY PRODUCTION CO.
LINCOLN
LA
0.621950
0.544430
DELLA COLVIN 1-18 - 1
RUSTON
DEVON ENERGY PRODUCTION CO.
LINCOLN
LA
0.855280
0.748360
WEATHERBY IVY B 3 - 3
ROJO CABALLOS
CHEVRONTEXACO
PECOS
TX
0.409380
0.332620
MARILYN 1-5 - 1-5
KELTON EAST
APACHE CORP
WHEELER
TX
0.524900
0.407470
BALLOU #1-30 - 1-30
DEMPSEY
B&W OPERATING LLC
ROGER MILLS
OK
3.856800
2.875240
SANDER #1 - 1-11
ZEPHYR-MAGNESS
ZEPHYR OPERATING LLC
MAJOR
OK
4.250000
3.315000
HEFLEY 4-5 - 5
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.325000
HEFLEY 4-3 - 3
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.325000
DOBSON RANCH SEC 2 #1-2
MAVERICK
ZEPHYR OPERATING LLC
WHEELER
TX
6.014060
4.690960
LOUISIANA FURS #5 DISC - 005
ESTHER SW
MOSBACHER ENERGY COMPANY
VERMILION
LA
3.815440
2.887550
ARMSTRONG #02 - 2020
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
2.695510
2.158330
JUANITA EMMETT #1-1 - 1-1
DEMPSEY
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
1.250000
0.968750
HAJEK #2-17
WATONGA WEST
CONTINENTAL RESOURCES INC
BLAINE
OK
1.250000
1.000000
CURTNER, S H, -A- 1 - 1
SMR AREA
SABRE OPERATING INCORPORATED
WISE
TX
4.375000
3.708500
DOBSON SEC 1 #2-1 - 201
MAVERICK
ZEPHYR OPERATING LLC
WHEELER
TX
9.401980
7.213980
WAYNICK A-1
NEWARK EAST
THE CUMMINGS CO, INC.
ERATH
TX
6.250000
4.687500
WAYNICK 1
NEWARK EAST
THE CUMMINGS CO, INC.
ERATH
TX
6.250000
4.687500
REDSTONE 2-18 - 2-18
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
4.166410
3.333110
MEADOWS 4-05 - 5
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.550000
2.002500
ARMSTRONG #03 - 3020
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
2.938380
2.305310
STRONG FED COM #3 - 3
WHITE CITY
MURCHISON OIL & GAS INCORPORAT
EDDY
NM
4.912280
4.252190
WILLIAM 29 #4 H - 29-4H
WALKER-CLEVELAND
KEITH F WALKER
ELLIS
OK
1.234380
0.896140
COLE TRUST A #2 - 2
NEWARK EAST
ENCANA OIL & GAS (USA) INC.
DENTON
TX
4.156250
2.784690
SALLIE 505
KELTON EAST
SANGUINE GAS EXPLORATION
WHEELER
TX
0.524900
0.377930
REED, DM #5 - 5
CABEZA CREEK
MOSBACHER ENERGY COMPANY
GOLIAD
TX
2.500000
1.812500

 
Page 3 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
SIMPSON 27-2 - 27-2
NETA-MINNELUSA
RESOLUTE WYOMING
Campbell
WY
1.010420
0.833600
COLE TRUST A #3 - 3
NEWARK EAST
ENCANA OIL & GAS (USA) INC.
DENTON
TX
4.156250
2.784690
DELLA COLVIN 3-18 - 3
RUSTON
DEVON ENERGY PRODUCTION CO.
LINCOLN
LA
0.855280
0.748360
DULIN #1-27 - 1-27
RANKEN-KIM
RANKEN ENERGY CORPORATION
MCCLAIN
OK
2.000000
1.560000
HINK 106
KELTON EAST
SANGUINE GAS EXPLORATION
WHEELER
TX
0.524900
0.377930
VIRGINIA CITY #17-1 - 1-17
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.084820
LONG #1-1 - 1-1
BOKOSHE S
SOUTHERN BAY OPERATING, LLC
LEFLORE
OK
1.294270
0.970700
SL 5021 #3 MPT CIB3 HAZ 3 - 3
MANCHAC POINT
HILCORP ENERGY CO INC
E BTN RG
LA
4.375000
3.181260
BASS 3-59 - 3-59
KELTON EAST
APACHE CORP
WHEELER
TX
0.374000
0.291330
CAMPBELL #2H - 2H
NEWARK EAST
HARDING COMPANY
PARKER
TX
1.250000
0.937500
DOBSON SEC 4 #1-4
MAVERICK
ZEPHYR OPERATING LLC
ROGER MILLS
OK
8.875000
6.922500
BURGUNDY 1 - 1
VINTAGE
TELLUS OPERATING GROUP LLC
JEFFERSON DAVIS
MS
0.241150
0.184780
Hatfield 1-6R
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
WALSER 206 - 1-5
KELTON EAST
SANGUINE GAS EXPLORATION
WHEELER
TX
0.524900
0.410730
ARMSTRONG #06 - 6020
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
1.971740
1.464640
LODE 16-2 - 16-2
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
LINNIA  J 1-18 - 1-18
ZEPHYR-CHAIN RANCH
ZEPHYR OPERATING LLC
DEWEY
OK
4.175320
3.296750
BREEDLOVE B-26
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
TRIGGER #1-35 - 1-35
WATONGA WEST
CONTINENTAL RESOURCES INC
BLAINE
OK
2.256590
1.805270
SUSAN LATHAM #1
NEWARK EAST
THE CUMMINGS CO, INC.
ERATH
TX
3.750000
2.812500
INDIANOLA #5
NEWARK EAST
THE CUMMINGS CO, INC.
ERATH
TX
3.750000
2.812500
INDIANOLA #6
NEWARK EAST
THE CUMMINGS CO, INC.
ERATH
TX
3.750000
2.812500
BIG CHIEF #8
BIG CHIEF
DINERO OPERATING CO
EDDY
NM
1.042980
0.782240
SHOOK #A-5 - 5
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.248820
0.212080
HEFLEY 4-7 - 7
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.325000
COWAN #2-2
WATONGA WEST
ZEPHYR OPERATING LLC
BLAINE
OK
2.588580
1.941160
GATLIN 3-01 - 1
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.773630
2.311080
UNIVERSITY 18-29 #6, 8, 10 - 10
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.454710
PLAINS UNIT FEDERAL #2 - 2
LUSK
CIMAREX ENERGY CO
LEA
NM
0.000001
0.584820
DREAM 6-1
WALKER-DREAMWEAVER
KEITH F WALKER
MEADE
KS
1.562500
1.175220
JENNINGS FEDERAL COMM #1 - 1
LUSK
RAYA ENERGY CORP.
LEA
NM
2.339290
1.953310
WEDMAN #2-1
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
5.375000
4.079160
TUCKER 1-9 35-129-23317 1-9 - 1-9
MAVERICK
MAVERICK-ZEPPHYR OPERATING
Roger Mills
OK
7.142000
5.625000
BRADFORD #1-28A
WATONGA WEST
CONTINENTAL RESOURCES INC
BLAINE
OK
1.220410
0.915380
ENTZ #1 - 1-20
ENTZ
BLAKE PRODUCTION COMPANY
CADDO
OK
0.468750
0.380860

 
Page 4 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
COOKSEY #17-15
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.486030
1.168480
SCHLOSSER, F ET AL 2 - 3
ROJO CABALLOS
CHEVRONTEXACO
PECOS
TX
0.409380
0.332620
CHIANTI 1 - 1
VINTAGE
TELLUS OPERATING GROUP LLC
JEFFERSON DAVIS
MS
0.129600
0.102180
JENSEN #1-22 - 1-22
EL RENO
CHESAPEAKE OPERATING INC.
CANADIAN
OK
1.864130
1.398160
LORNE 8-4
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
UMPHRESS, C. F. ET #1, 2, 3 - 4
MER-MAX
CIMAREX ENERGY CO
HOWARD
TX
2.265630
1.840820
BIG CHIEF #7 - 7
BIG CHIEF
DINERO OPERATING CO
EDDY
NM
1.050000
0.831150
ARMSTRONG #07 - 7020
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
2.474240
1.837910
GODFREY 1-19 - 1
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
4.279740
3.423780
RYALS #1-33 - 1-33
MORGANTOWN EAST
GUNGOLL CARL E EXPLORATION LLC
JEFFERSON DAVIS
MS
2.724610
2.043460
MEADOWS 89-01 - 1
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.407810
1.866050
WEAVER 29 1R
WALKER-DREAMWEAVER
KEITH F WALKER
MEADE
KS
1.562500
1.175220
ALEXANDER #2-1 - 1
WASHITA CREEK
B&W OPERATING LLC
HEMPHILL
TX
1.500000
1.218390
BASS-CALCOTE 3-59 - 1-5
KELTON EAST
APACHE CORP
WHEELER
TX
0.350020
0.261910
DUNN A #3 H - 3H
NEWARK EAST
ENCANA OIL & GAS (USA) INC.
DENTON
TX
5.829140
4.371860
BENNETT #1-22 - 1-22
EL RENO
CHESAPEAKE OPERATING INC.
CANADIAN
OK
1.875000
1.406250
SALLIE 4-5
KELTON EAST
APACHE CORP
WHEELER
TX
0.524900
0.410730
HEFLEY 4-6 - 6
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.325000
BEN 16 1R - 16-1R
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
KOLE #1 - 1-2
ST ANNES
SOUTHERN BAY OPERATING, LLC
SEMINOLE
OK
1.770230
1.327670
FERRELL, MRS. ISABEL R. A-08 - MULTI
RAMIRENA
MOSBACHER ENERGY COMPANY
LIVE OAK
TX
3.694450
2.828560
CLEVELAND 1-84
ZEPHYR-TIMBER CREEK
ZEPHYR OPERATING LLC
HEMPHILL
TX
4.200000
3.360000
BEV ZAN #2 - 2
CABEZA CREEK
MOSBACHER ENERGY COMPANY
GOLIAD
TX
2.500000
1.812500
PATSY NELL #1 - 108
ZEPHYR-LAKE GEORGE
ZEPHYR OPERATING LLC
HEMPHILL
TX
2.500000
2.000000
RED MOON  #1-13 - 1-13
REYDON
THE GHK COMPANY
ROGER MILLS
OK
0.625000
0.437500
AYCOCK M C 1, 5, 7 - 7
HOOPLE
GUNGOLL CARL E EXPLORATION LLC
CROSBY
TX
1.471040
1.174910
FLYING J 12-9 - 12-9
DILL CITY
CONOCOPHILLIPS
WASHITA
OK
1.275000
0.905250
AYCOCK D W A 2 - 2
HOOPLE
GUNGOLL CARL E EXPLORATION LLC
CROSBY
TX
1.471040
1.174890
RIVERBEND #1-27 - 1-27
RANKEN-KIM
RANKEN ENERGY CORPORATION
GARVIN
OK
2.000000
1.560000
LUCKY DOG 1, 2, 4 - 2
QUITO
TEXON OIL COMPANY, INC.
Ward
TX
0.000001
0.511720
CARTWRIGHT 20-1
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
MICHAEL 8-2
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
UNIVERSITY 18-30 #2 - 2
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.454710
EDWIN 1-1 - 1-1
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
4.735290
3.551470
COOKSEY #12-15 - 12-15
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.454790
1.071250

 
Page 5 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
BROWN 4-59
KELTON EAST
APACHE CORP
WHEELER
TX
0.425000
0.331060
UNIT 25-4 1 - 1
VINTAGE
RANGE RESOURCES
JEFFERSON DAVIS
MS
0.121190
0.090650
SNELL, IRVIN 1 & 3E - MULTI
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.227060
0.193680
FILLINGIM 88-12 - 12
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
0.963410
0.761090
SAYRE RANCH SEC 5 #3-5 - 1
MAVERICK
CROWN ENERGY COMPANY
ROGER MILLS
OK
7.089980
5.319720
MCKINLEY 2-20 - 2
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
4.039990
3.231730
TURNBOW, E. L. 3 - MULTI
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.232810
0.198710
GLEICHMAN #1
HUNTON
NEW DOMINION
SEMINOLE
OK
0.000001
0.715000
ROBINSON/FERRELL - 1
RAMIRENA
MOSBACHER ENERGY COMPANY
LIVE OAK
TX
3.694460
2.862500
FILLINGIM 88-06 - 6
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
0.963410
0.761090
GATLIN 3-02 - 2
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.357430
1.868070
HEFLEY 4-4 - 4
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.325000
HOLLINGSWORTH #3 - 3
LOGANSPORT
BP AMERICA PRODUCTION CO
DESOTO
LA
2.535714
1.901791
PONDEROSA #33-01
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
SALLIE 2-5 - 2-5
KELTON EAST
APACHE CORP
WHEELER
TX
0.524900
0.410730
HOP SING #1
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
MARCUM #1-28 - 1-28
RANKEN-KIM
RANKEN ENERGY CORPORATION
MCCLAIN
OK
2.000000
1.560000
ROWEN #1-6 - 1-6
DEMPSEY
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
1.437500
1.078130
FOWLER #3 - 003AL
MIDDLEFORK
F W RABALAIS
LINCOLN
LA
1.593750
1.195310
COOKSEY #16-15
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.486030
1.168480
DINERO 16-STATE-4 - 4
BIG CHIEF
DINERO OPERATING CO
EDDY
NM
0.524330
0.399730
WEAVER #2-27
RANKEN-KIM
RANKEN ENERGY CORPORATION
MCCLAIN
OK
2.000000
1.560000
HOBART 9A1R
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
BRUCE #1-15 - 1-15
PRUE SPRINGER
CONTINENTAL RESOURCES INC
BLAINE
OK
1.150000
0.911790
OFFUTT L. D. 1 & 2 - MULTI
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.148760
0.123890
CHAMPAGNE 1 - 1
VINTAGE
TELLUS OPERATING GROUP LLC
JEFFERSON DAVIS
MS
0.129600
0.102180
MORRIS #1-6 - 1-6
DEMPSEY
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
1.067220
0.800420
GATLIN 3-03 - 3
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.964260
2.454050
AGNES 1-15H
COLONY WASH
CHESAPEAKE OPERATING INC.
WASHITA
OK
0.033480
0.025110
PUFF ROYALTY WELLS
VARIOUS ORRI
WAPITI OPERATING, LLC
VARIOUS
TX
21.212120
21.212120
AYCOCK M C A 1A, 2A, & 4A - 4A
HOOPLE
GUNGOLL CARL E EXPLORATION LLC
CROSBY
TX
1.471040
1.174910
UNIVERSITY 18-29 #1 - 1
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.654710
0.566620
WILKINSON 1-11
Zephyr-Winter
ZEPHYR OPERATING LLC
BLAINE
OK
2.117060
1.693650
HARPER 1-20 - 1
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
4.040030
3.231760
CAROLYN #1-36
DEMPSEY
B&W OPERATING LLC
ROGER MILLS
OK
3.750000
2.812500

 
Page 6 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
HARTMAN #1-9 - 1-9
SWEETWATER DRAGON
QUESTAR EXPL & PROD CO
ROGER MILLS
OK
1.500000
1.155500
COOK NMD 1-13 - 1
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
6.463990
5.201310
MEADOWS 4-07 - 7
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.400000
2.682500
BREEDLOVE B-40
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
BRYANS MILL UNIT PF RECORD 1 - 1
BRYANS MILL
SULPHUR RIVER EXPLORATION INC
CASS
TX
1.165339
1.019671
RED HILLS UNIT #4 - 4
LUSK
COG OPERATING LLC
LEA
NM
0.000001
0.285920
NEYLAND HEIRS 1-37 - 1-37
SAINT PATRICK
GUNGOLL CARL E EXPLORATION LLC
AMITE
MS
3.375000
2.557790
MONCRIEF #1 - 1
MIDDLEFORK
F W RABALAIS
LINCOLN
LA
1.246880
0.949010
BUCKINGHAM 105 - 1-5
KELTON EAST
APACHE CORP
WHEELER
TX
0.524900
0.410730
MCDONALD #1 - 1
MIDDLEFORK
F W RABALAIS
LINCOLN
LA
1.593750
1.195310
COOKSEY #04-22 - 4-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.438990
1.060170
LEE #4-2 - 2
LEE
CHESAPEAKE OPERATING INC.
WHEELER
TX
1.312500
0.984380
GINGER KAY 28-3
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
COOKSEY #05-15 - 5-15
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.438990
1.060170
COOKSEY #03 - 3-C
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.441410
1.062100
FEDERAL #1-27 - 1-27
RANKEN-KIM
RANKEN ENERGY CORPORATION
MCCLAIN
OK
2.000000
1.560000
ALLEY 2-17 - 2
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
3.827250
3.061780
SAYRE RANCH SEC 5 #5-5 - 1
MAVERICK
ZEPHYR OPERATING LLC
ROGER MILLS
OK
8.472780
6.354590
MEADOWS 4-04 - 4
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
1.500000
1.162500
FILLINGIM 88-02 - 2
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
0.963410
0.761090
MCKNIGHT, MB E-2 - 2
SAND HILLS
BURNETT OIL CO INC
CRANE
TX
2.309010
1.876080
BASSETT 13-02 - 2
MUSTANG & YUKON
LINN OPERATING INC.
CANADIAN
OK
0.000001
0.165950
GAS FARM 1-17 - 1-17
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
4.324740
3.459780
BUCKINGHAM 205 - 2-5
KELTON EAST
SANGUINE GAS EXPLORATION
WHEELER
TX
0.524900
0.410730
KEITH 1-58 - 1-58
KELTON EAST
APACHE CORP
WHEELER
TX
0.524900
0.377930
COOK 2-7 - 2
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
3.827340
3.061850
EL CHICO #2 H - 2H
NEWARK EAST
CARRIZO OIL & GAS, INC
PARKER
TX
0.400000
0.300000
OBENCHAIN B3H - B3H
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
SELF GAS UNIT #69-3 - 1
HOSTETTER
CHEVRONTEXACO
DUVAL
TX
4.760670
3.610120
HOSS 21-1 - 21-1
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
UNIVERSITY 18-31 #6 - 6
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.454710
MCCOMB M GAS UNIT 1 - 1
MCCOMB
EXXONMOBIL CORPORATION
PECOS
TX
2.588240
2.102940
GARR 3-11 - 3-11
MUSTANG & YUKON
PYRAMID OIL OF AMERICA INC
Canadian
OK
0.698000
0.523500
FILLINGIM 88-01 - 1
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
0.963400
0.761092
WEIDEMANN 2-11 - 2-11
MUSTANG & YUKON
PYRAMID OIL OF AMERICA INC
CANADIAN
OK
1.198000
0.898500

 
Page 7 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
RUTH ANN #1-14 - 1-35
WATONGA WEST
CONTINENTAL RESOURCES INC
BLAINE
OK
2.061670
1.546250
JAGGER DEAN #1 - 34-1
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
CRANZ #14 - 14
SPEAKS SW
MOSBACHER ENERGY COMPANY
LAVACA
TX
3.428730
2.532620
FILLINGIM 88-09 - 9
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
0.963410
0.761090
TURNBOW, E. L. 4 - 4
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.232810
0.198710
OBENCHAIN E2H - E2H
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
RYAN #2-6 - 2-6
RED OAK
SOUTHERN BAY OPERATING, LLC
LATIMER
OK
0.519380
0.389530
ABBIE COLVIN T 1-25 - 1
RUSTON
DEVON ENERGY PRODUCTION CO.
LINCOLN
LA
0.310840
0.271980
LITTLE JOE 28-1 - 28-1
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
FILLINGIM 88-08 - 8
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
0.963410
0.761090
KAPLAN 2-1
MUSTANG & YUKON
D C ENERGY INCORPORATED
CANADIAN
OK
0.823890
0.900330
RSK #4 - 4
NEWARK EAST
WOLSEY WELL SERVICE
WISE
TX
1.800000
1.278000
COKER SEC 10 #10-1 - 101
MAVERICK
CROWN ENERGY COMPANY
ROGER MILLS
OK
6.111110
4.766600
HILLBOLDT, D. C. - 1
ORANGE HILL, S
QUAIL CREEK OIL CORPORATION
ORANGE
TX
1.567060
1.303640
BEACONS GULLY 7500' FRIO SAND - 1
BEACONS GULLY
WAGNER OIL COMPANY
EVANGELINE
LA
1.471810
1.095080
UGLY HOG #1 - 1
QUITO
SEABOARD OIL COMPANY
Ward
TX
6.140630
4.701420
CORDES 1-15 - 1-15
ALEDO SOUTHEAST
LINN OPERATING INC.
CUSTER
OK
0.133650
0.121100
COOKSEY #14-22 - 14-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.445040
1.064410
BREEDLOVE B-37 R
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
BASS 5059 - 5-59
KELTON EAST
SANGUINE GAS EXPLORATION
WHEELER
TX
0.524900
0.410730
OBENCHAIN D2 - D2H
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
OBENCHAIN A3H - A3H
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
COOKSEY #15-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.514600
1.244030
INLOW 1-14 - 1-14
MAYFIELD
CHESAPEAKE OPERATING INC.
BECKHAM
OK
0.320000
0.240000
STEFFEN HARVEY 2 - 2
WATONGA-CHICKASHA TREND
RANGE RESOURCES
CANADIAN
OK
0.261720
0.227710
WATSON, MATTIE 1-25 - 1
RUSTON
DEVON ENERGY PRODUCTION CO.
LINCOLN
LA
0.310840
0.271980
OBENCHAIN E3H - E3H
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
NELLIE 21 - 1
LOVINGTON
CHESAPEAKE OPERATING INC.
LEA
NM
1.661430
1.247230
BRADLEY A #7 - 7-T
BOX CHURCH
XTO ENERGY INC
LIMESTONE
TX
1.116290
0.971380
NEYLAND HEIRS 1-07 - 1-7
SAINT PATRICK
GUNGOLL CARL E EXPLORATION LLC
AMITE
MS
2.250000
1.700010
BASSETT 12-01 - 1-12
MUSTANG & YUKON
LINN OPERATING INC.
CANADIAN
OK
0.200000
0.254170
BREEDLOVE B-30
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.145380
0.132720
OBENCHAIN D1H - D1H
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
BREEDLOVE B-39
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
HOFFMAN 1-11H
ALEDO SOUTHWEST
DUNCAN OIL PROPERTIES, INC.
CUSTER
OK
1.829270
1.431400

 
Page 8 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
GARR 2-11 - 11-2
MUSTANG & YUKON
GDA INVESTMENTS INCORPORATED
CANADIAN
OK
1.083230
0.866580
BROWN 1-5 - 105
KELTON EAST
APACHE CORP
WHEELER
TX
0.375000
0.292110
TURNBOW 5
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.258370
0.220070
PATHFINDER #2-13 - 2-13
REYDON
THE GHK COMPANY
ROGER MILLS
OK
0.652290
0.506360
DEVENIE KAY 28-2 - 28-2
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
COOKSEY #13-22 - 13-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.439860
1.060770
COOKSEY #07-22 - 7-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.525910
1.135280
DUNN A #1 - 1
NEWARK EAST
ENCANA OIL & GAS (USA) INC.
DENTON
TX
5.829140
4.371860
DINERO 16-STATE-5 - 5
BIG CHIEF
DINERO OPERATING CO
EDDY
NM
1.500000
1.125000
ADAM #28-1 - 28-1
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
GROTTO ROUGE 1-30 - 1-30
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
3.707700
2.980640
TARON 2-28H/28
SNEAKY PETE
TRANSPRO ENERGY LLC
POTTOWATOMIE
OK
2.625000
2.100000
KEYSTONE #1-13 CHEROKEE - 1
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
6.658260
5.343940
COLTHARP 1-58 (REENTRY) - 1-58
KELTON EAST
APACHE CORP
WHEELER
TX
0.461910
0.332580
SALLIE 3-5 - 1-5
KELTON EAST
APACHE CORP
WHEELER
TX
0.524900
0.410730
BROWN 205 - 2-5
KELTON EAST
SANGUINE GAS EXPLORATION
WHEELER
TX
0.375000
0.292110
OBENCHAIN F1H - F-1H
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
BREEDLOVE B-25
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
COLTHARP 2-58 - 2-58
KELTON EAST
SANGUINE GAS EXPLORATION
WHEELER
TX
0.524900
0.377930
MEADOWS 4-06 - 6
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
2.700000
2.122500
BREEDLOVE B-36
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.234030
0.199780
DUNN A #2 - 2
NEWARK EAST
ENCANA OIL & GAS (USA) INC.
DENTON
TX
5.009420
3.757060
MURRAY A E #2 - 2
SUPRON
ROSETTA RESOURCES OPERATING LP
NACOGDOCHES
TX
0.520780
0.359760
COOKSEY #02 - 2-C
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.438990
1.060170
GREENE 8-3
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
BARBOUR 12-3 - 12-3
MINCO EAST
LINN OPERATING INC.
CANADIAN
OK
0.067860
0.055090
DOBSON RANCH SEC 6 #1-6 - 1
MAVERICK
CHESAPEAKE OPERATING INC.
ROGER MILLS
OK
1.890010
1.535140
HORTON ESTATE 1-1 - 1-1
SAINT PATRICK
GUNGOLL CARL E EXPLORATION LLC
WILKNSON
MS
2.250000
1.713080
ZINFANDEL 1 - 1
VINTAGE
TELLUS OPERATING GROUP LLC
JEFFERSON DAVIS
MS
0.241150
0.181760
SHOOK, H. L., A 4 - MULTI
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.228880
0.200530
BLOCKER #21-2 - 21-2
WALKER-FANGTASTIC
KEITH F WALKER
MEADE
KS
1.562500
1.175220
DETRIX #48-1 - 1048
HIGGINS S
ARNOLD OIL PROPERTIES
HEMPHILL
TX
3.500000
2.800000
COOKSEY #09-22 - 9-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.526180
1.135510
BLACK RIVER FED #1 - 1
WHITE CITY
MURCHISON OIL & GAS INCORPORAT
EDDY
NM
4.445540
3.889840
WORD FAYE #1 - 1046
HIGGINS S
ARNOLD OIL PROPERTIES
HEMPHILL
TX
3.500000
2.800000

 
Page 9 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
COOKSEY #10-22 - 10-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.526180
1.135510
GRAFT #1 - 1-9
ZERBY
PAYNE EXPLORATION COMPANY
CUSTER
OK
2.500000
1.875000
UNIVERSITY 18-31 #4 - 4
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.454710
UNIVERSITY 18-29 #4 - 4
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.454710
USA #14-5 - 14-15
PISTOL RIDGE DEEP
GUNGOLL CARL E EXPLORATION LLC
PEARL RIVER
MS
1.990810
1.493110
BREEDLOVE B-44 - 44
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.302070
0.257480
COOKSEY #08-22 - 8-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.520510
1.131500
LOUISIANA FURS #4
ESTHER SW
MOSBACHER ENERGY COMPANY
VERMILION
LA
3.815440
2.887550
DOBSON SEC 1 #1-1 - 1
MAVERICK
CROWN ENERGY COMPANY
WHEELER
TX
5.156250
4.054330
EBLING 2-1 - 1-Feb
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
5.266140
3.950000
BASS 2-59 - 3-59
KELTON EAST
APACHE CORP
WHEELER
TX
0.407820
0.304160
BEAR 1-19 - 1-19
EAKLY-WEATHERFORD TREND
UNIT PETROLEUM CORP
CADDO
OK
0.148760
0.151310
PATTY #1-33 - 1-33
RANKEN-KIM
RANKEN ENERGY CORPORATION
MCCLAIN
OK
2.525000
1.969500
BRADLEY A #9 - 9
BOX CHURCH
XTO ENERGY INC
LIMESTONE
TX
1.116290
0.971380
WIGGINS #2 - 2
NEWARK EAST
HILLWOOD ALLIANCE OPERATING CO
TARRANT
TX
1.800000
1.340460
BASS-CALCOTE 2-59 - 1-59
KELTON EAST
APACHE CORP
WHEELER
TX
0.350020
0.261910
BREEDLOVE B-28
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
WEAVER #1-27 - 1-27
RANKEN-KIM
RANKEN ENERGY CORPORATION
MCCLAIN
OK
2.000000
1.560000
OBENCHAIN B2 - B2
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
COLE TRUST A #4 - 4
NEWARK EAST
ENCANA OIL & GAS (USA) INC.
DENTON
TX
4.156250
2.784690
LEWIS 2D - 002D
RUSTON
DEVON ENERGY PRODUCTION CO.
LINCOLN
LA
0.621950
0.527580
FENTON SEC 33 #1-33 - 1
MAVERICK
CHESAPEAKE OPERATING INC.
ROGER MILLS
OK
0.750000
0.597520
COOKSEY #06-22 - 6-22
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.527430
1.136440
BRADLEY A #8 - 8
BOX CHURCH
XTO ENERGY INC
LIMESTONE
TX
1.116290
0.971380
HEFLEY 4-8 - 8
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
3.000000
2.325000
LOUISIANA FURS #3 - 003AL
ESTHER SW
MOSBACHER ENERGY COMPANY
VERMILION
LA
3.815440
2.887550
MCDANIEL, LOIS  #1 - 1
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.454710
BRADLEY A #3 - 3
BOX CHURCH
XTO ENERGY INC
LIMESTONE
TX
1.116290
0.971380
HENDERSON #3 - 3
SPEAKS SW
VENOCO INC.
LAVACA
TX
0.000001
0.022540
COOKSEY #11-15 - 11-15
CHISMVILLE
FOREST OIL CORPORATION
LOGAN
AR
1.526180
1.135510
BLACKSTONE MINERALS #1-31 - 1
POPLARVILLE
GUNGOLL CARL E EXPLORATION LLC
PEARL RIVER
MS
5.000000
3.500000
BOSWELL #1-11 - 1-11
ROLL SW
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
2.409490
1.824450
ROSA 1-6 - 1-6
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
5.147060
3.860290
DOKE 2-8 - 2
SPELUNKER & WALSH
ENERGY ALLIANCE CO INCOR
BACA
CO
3.827250
3.061780
NORTH WHITE #1
NEWARK EAST
HARDING COMPANY
PARKER
TX
0.600000
0.450000

 
Page 10 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
HENDERSON #2 - 2
SPEAKS SW
VENOCO INC.
LAVACA
TX
0.000001
0.022540
EL CHICO #1 H - 1H
NEWARK EAST
CARRIZO OIL & GAS, INC
PARKER
TX
0.400000
0.300000
OBENCHAIN B1 - B1
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
MOORE, KATHLEEN J. B1 - 1
ROJO CABALLOS
APACHE CORP
PECOS
TX
0.361880
0.300910
PYOTE GAS UNIT #5 - 1A
BLOCK 16 (DEVONIAN)
MOSBACHER ENERGY COMPANY
WARD
TX
0.648380
0.516300
PETREE ESTATE #1-12 - 1-12
EL RENO
UNITED PRODUCTION CO
CANADIAN
OK
1.562500
1.171880
WRIGHT STAR UNIT 1 #1 - 1
NEWARK EAST
EXTERRA ENERGY INC
DENTON
TX
0.300000
0.222000
BREEDLOVE B-31
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.145230
0.132610
McCRARY #1-32 - 1-32
MOUDRY
QUESTAR EXPL & PROD CO
BLAINE
OK
0.572000
0.395520
BRYAN #1-19 - 1-19
DEMPSEY
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
1.500000
1.125000
AUSTIN 1-6 - 1-6
KELTON EAST
APACHE CORP
WHEELER
TX
0.524900
0.406770
TURLEY #1-09 - 1-9
ROLL SW
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
1.571170
1.178380
FILLINGIM 88-07 - 7
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
1.029530
0.813990
MONROE #2 - 2
QUITO
GRIFFIN PETROLEUM COMPANY
WARD
TX
0.000001
0.013670
EASTMAN #1 - 1
NEWARK EAST
HARDING COMPANY
PARKER
TX
0.400000
0.300000
GRAYSON #1-13 - 1-13
EL RENO
UNITED PRODUCTION CO
CANADIAN
OK
1.596490
1.277190
POKEY #14-2 - 14-2
WALKER-POKEY
KEITH F WALKER
BEAVER
OK
1.562500
1.169800
EARL #1-21 - 1-21
RIVER
PREMIER ENERGY LLC
DEWEY
OK
4.571430
3.428570
DAVIS 9-4 #1-21H
SNEAKY PETE
TRANSPRO ENERGY LLC
POTTOWATOMIE
OK
2.625000
2.100000
DAVIS 3-21H/15
SNEAKY PETE
TRANSPRO ENERGY LLC
POTTOWATOMIE
OK
2.625000
2.100000
HILL #1-29 - 1-29
WILSON
SOUTHERN BAY OPERATING, LLC
BECKHAM
OK
0.705790
0.530900
HAJEK #1-17 - 1-17
WATONGA WEST
CONTINENTAL RESOURCES INC
BLAINE
OK
1.250000
1.000000
SIDES #3-9 - 3-9
REYDON
B&W OPERATING LLC
ROGER MILLS
OK
2.250000
1.687500
LEON #1-10 - 1-10
ROLL SW
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
1.480400
1.115020
INDEPENDENCE 28-1
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
1.333200
1.103210
HUNT #1-27 - 1-27
RANKEN-KIM
RANKEN ENERGY CORPORATION
MCCLAIN
OK
2.000000
1.560000
MILDRED #1-1 - 1-1
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
4.735290
3.551470
YULONDA 29 #2 - 29-2
WALKER-CLEVELAND
KEITH F WALKER
ELLIS
OK
1.234380
0.896140
ARMSTRONG #08 - 8020
ZEPHYR-STILES RANCH
ZEPHYR OPERATING LLC
WHEELER
TX
2.474240
1.837910
WEIDEMANN 1-11
MUSTANG & YUKON
GDA INVESTMENTS INCORPORATED
CANADIAN
OK
1.083330
0.866670
BIG CHIEF #6 - 6
BIG CHIEF
DINERO OPERATING CO
EDDY
NM
1.050000
0.831150
KORCZAK #1 - 1
LUSK
NADEL & GUSSMAN PERMIAN LLC
LEA
NM
3.216520
2.626770
HOFFMAN 1-27
DILL CITY
MARATHON OIL COMPANY
WASHITA
OK
0.472660
0.354490
FILLINGIM 88-10 - 10
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
0.963410
0.761090
CAMPBELL #1 - 1
NEWARK EAST
HARDING COMPANY
PARKER
TX
1.250000
0.937500

 
Page 11 of 12

--------------------------------------------------------------------------------


 
Case Name
FIELD
Operator
COUNTY
STATE
WI %
RI %
MEADOWS 4-03 - 3
BUFFALO WALLOW
ELAND ENERGY
HEMPHILL
TX
1.500000
1.162500
BETTY LOU#1-21 - 1-21
STERLING
SOUTHERN BAY OPERATING, LLC
COMANCHE
OK
2.500000
1.900000
LILLIE #1-33 - 1-33
WATONGA WEST
ZEPHYR OPERATING LLC
BLAINE
OK
1.920000
1.536000
HATCHER #1-35 - 1-35
ZEPHYR-PRUE SPRINGER
ZEPHYR OPERATING LLC
CANADIAN
OK
3.125000
2.500000
ROSE #1-33 - 1-33
BERWYN SYNCLINE
L E JONES OPERATING INC
CARTER
OK
2.536980
2.041070
WALKER, P. ET AL - 6
QUITO
ANADARKO PETROLEUM CORPORATION
WARD
TX
0.519670
0.454710
NECTAR 1-52 - 1
KELTON EAST
BP AMERICA PRODUCTION CO
WHEELER
TX
0.000001
0.005250
MCKNIGHT, MB B-2 - MULTI
SAND HILLS
BURNETT OIL CO INC
CRANE
TX
2.309010
1.731770
FARRIS J7 #1-22 - 1-22
DILL CITY
JMA ENERGY COMPANY LLC
WASHITA
OK
3.125000
2.476560
FILLINGIM 88-05 - 5
BUFFALO WALLOW
LINN OPERATING INC.
HEMPHILL
TX
1.029530
0.813990
CURTISS, JEFF #1 - 1
RAMIRENA
MOSBACHER ENERGY COMPANY
LIVE OAK
TX
3.694450
2.955560
FERRELL A-11 - 11
RAMIRENA
MOSBACHER ENERGY COMPANY
LIVE OAK
TX
3.694450
2.828560
YATES 20-10 #1 - 1
JAYNESVILLE
PALMER PETROLEUM INC.
COVINGTON
MS
0.109810
0.092540
RABB JA #2 - 002AL
CHOUDRANT SOUTH
PALMER PETROLEUM INC.
LINCOLN
LA
0.640000
0.483200
WRIGHT 33-3
MUSTANG & YUKON
PREMIER ENERGY LLC
CANADIAN
OK
1.992990
1.497700
OBENCHAIN A2 - A2
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
OBENCHAIN E1 - E1
NEWARK EAST
RANGE RESOURCES
DENTON
TX
0.625000
0.462500
BREEDLOVE LOC B-47
BREEDLOVE
ROFF OPERATING COMPANY
MARTIN
TX
0.229490
0.195810
MAGPIE #1-4 - 1-4
REYDON
SOUTHERN BAY OPERATING, LLC
ROGER MILLS
OK
1.464840
1.112650
HANNEMAN #1-36 - 1-36
EL RENO
UNITED PRODUCTION CO
CANADIAN
OK
0.875000
0.652930
MADBULL #1-35 - 1-35
EL RENO
UNITED PRODUCTION CO
CANADIAN
OK
0.625000
0.467500
BOUTTE, CHARLIE #2 & YOUNG E #1 - 2
BEACONS GULLY
WAGNER OIL COMPANY
EVANGELINE
LA
1.472650
1.095760
SEMITROPIC #1 PUD - 1-1
SEMITROPIC
PREMIER ENERGY LLC
MONTREY
CA
3.529410
2.647060
                         
Total Bid

 
Page 12 of 12

--------------------------------------------------------------------------------

